Title: To Thomas Jefferson from Francis Hopkinson, 14 December 1787
From: Hopkinson, Francis
To: Jefferson, Thomas



My Dear Sir
Philada. Decr. 14th. 1787

I have only Time to scribble a Line or two. You have no Doubt received from some of your Friends the new System of Government for our Country. This has been the Subject of great Debate in our Convention for three weeks past and perhaps the true Principles of Government were never upon any Occasion more fully and ably develop’d. Mr. Wilson exerted himself to the astonishment of all Hearers. The Powers of Demosthenes and Cicero seem’d to be united in this able Orator. The principal Speeches have been taken in short hand and will soon be published. I shall take Care to secure you a Copy. The Result will appear by the enclosed. Delaware had before adopted the new Constitution by the unanimous vote of Representatives. It is much feared that Virginia will not come in. The Interest of the Lee’s, of Mr. George Mason, and Govr. Randolph are against it. Chace is also opposing it in Maryland.
We have received a further supply of the Encyclopedia. Your last Letter to me contained your account. Mr. Rittenhouse has long since received a Letter from you mentioning some Books you have sent him address’d to the Care of Mr. Maddison, but I believe directed for me. These have not come to Hand. I can only add that I am as ever Your truly affectionate,

Fs. Hopkinson


Capt. Robinson sailed from this Port at the Time mentioned and was never more heard of or any of his Crew. I have little Doubt but that James Lillie was lost with him. The owners recollect the name, but the muster Roll of that Crew cannot be found. I have taken a good deal of Pain to get it.

